Citation Nr: 1410449	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a dental condition, and if so, whether service connection is warranted, for compensation purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971 and from April 1976 to July 1980, with additional service in the United States Army Reserve. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim to reopen entitlement to service connection for a dental condition.

The RO previously denied the Veteran's claim to reopen entitlement to service connection for a dental condition on October 2008.  As will be further discussed below, the Veteran submitted new and material evidence with regard to the claim after the issuance of the rating decision, but prior to the expiration of the appeal period.  The claim remained in pending status, and the October 2008 decision did not become final.  See 38 C.F.R. § 3.156 (2013).  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  However, in March 2010, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for residuals of dental trauma for compensation purposes.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for a dental condition, for VA outpatient dental treatment purposes, is referred to the RO for action in accordance with amended VA regulation.  38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).   

The issue of entitlement to service connection for a dental condition, for compensation purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied service connection for a dental condition; the Veteran submitted a notice of disagreement in April 1994; the RO readjudicated the claim and issued a statement of the case in January 1995; neither a substantive appeal nor new and material evidence was received during the relevant appeal period. 

2.  Evidence associated with the claims file since the August 1993 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a dental condition, for compensation purposes.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, in which the RO denied the Veteran's claim for entitlement to service connection for a dental condition, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  As evidence pertinent to the claim for service connection for a dental condition received since the RO's August 1993 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because this decision poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In August 1993, the RO denied the Veteran's claim for entitlement to service connection for a dental condition.  The Veteran was informed of the decision, and submitted a timely notice of disagreement in April 1994.  The RO readjudicated the claim and issued a statement of the case in January 1995.  Neither a substantive appeal nor new and material evidence was received during the relevant appeal period.  The RO's August 1993 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The evidence of record for the August 1993 rating decision consisted of VA treatment records, service records, service treatment records and a VA dental examination.  The basis for the RO's August 1993 denial on the merits was that the evidence did not show that the Veteran sustained any dental injury associated with his service-connected facial injury. 
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  In an October 2008 rating decision, the RO denied the Veteran's claim to reopen entitlement to service connection for a dental condition, but, as discussed below, the Veteran submitted new and material evidence within the appellate period.  Therefore, the October 2008 decision remains pending and is not final.  See 38 C.F.R. § 3.156.  Here, the last final denial of the claim is the RO's August 1993 rating decision.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

In June 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a dental condition.  In October 2008, the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs and noted undergoing dental treatment involving removal of two front teeth and partial plate (upper) at the Seoul Korea 121 Evacuation Hospital between February 1978 and February 1979.  Service treatment records contained in the Veteran's VA claims file do not include dental records from Seoul, Korea during this time.  Therefore, this evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically the existence of a nexus between the Veteran's service trauma and his dental condition.  Therefore it is new and material, and reopening the claim for service connection for a dental condition, for compensation purposes, is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a dental condition, for compensation purposes, is reopened.


REMAND

Reasons for Remand:  To obtain relevant service treatment records and to provide the Veteran a VA examination.

In October 2008, the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs and noted undergoing dental treatment involving removal of two front teeth and partial plate (upper) at the Seoul Korea 121 Evacuation Hospital between February 1978 and February 1979.  Service treatment records contained in the Veteran's VA claims file do not include dental records from Seoul, Korea during this time.  Extensive service dental records are in the claims file, but there is a gap in documented treatment between April 1978 and July 1979.  Additionally, dental records are absent for the Veteran's first tour of service, from January 1970 to December 1971.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including service treatment records.  38 C.F.R. § 3.159(c)(2).  Efforts to locate these records must continue until VA concludes that the records do not exist or that further efforts to secure them would be futile.  On remand, the AMC should attempt to acquire the Veteran's complete service treatment records, including a full set of dental records, and to document the efforts made to locate any additional service treatment records in this case.

The Veteran was provided a VA examination for his dental condition in July 1993.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner opined that the Veteran's dental condition was caused by neglected oral hygiene, and not in-service trauma.  However, the VA examiner formed the opinion solely by examining and briefly interviewing the Veteran, and neither reviewed the Veteran's claims file nor reviewed any post-service treatment records.  The Board finds that this opinion forms an inadequate basis for adjudication, and on remand, a new examination should be ordered to determine the nature and etiology of the Veteran's dental condition.  

Accordingly, the claim is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete service treatment records pertaining to the Veteran's service, including "inpatient" or "clinical" records.  In particular, attempts should be made to obtain the Veteran's dental records from his first period of active service (January 1970 to December 1971) and any records of dental treatment from the Seoul Korea 121 Evacuation Hospital from February 1978 to February 1979.  The RO/AMC should document all attempts to obtain complete service treatment records in the claims file and must inform the Veteran what efforts were made to obtain additional service treatment records.  38 C.F.R. § 3.159(c)(2). 

2.  After completing the development above, schedule the Veteran for a VA examination with a suitable medical professional to determine the nature and etiology of his dental condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must complete the following:

a.  Provide a diagnosis for each of the Veteran's currently present dental conditions.  

i.  For any loss of teeth documented, indicate whether the loss is at least as likely as not (50 percent or greater probability) due to bone loss of the maxilla or mandible.

ii.  For any loss of teeth documented, indicate whether the loss of masticatory surface can be restored by a suitable prosthesis.

b.  For any and all dental conditions found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the dental condition arose during service or is otherwise causally or etiologically related to any incident of service, to include his September 1971 in-service facial trauma which resulted in fracture of the right zygomaticomaxillary complex and nerve damage to the right side of the Veteran's face.

c.  For any and all dental conditions found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the dental condition was caused by another of the Veteran's service-connected disabilities, to include fracture of right zygomaticomaxillary complex and damage to the trigeminal nerve right side, and/or any treatment thereof.  

d.  For any and all dental conditions found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the dental condition was aggravated by another of the Veteran's service-connected disabilities, to include fracture of right zyomaticomaxillary complex and damage to the trigeminal nerve right side, and/or any treatment thereof.  

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, conduct any additional development deemed necessary, and readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


